DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on August 13, 2021, amendments to the claims have been acknowledged. Claims 2 and 3 are cancelled by applicant. New claims 11 and 12 are added. 
Due to the replacement figure 3, the drawing objections are withdrawn. 
The 112(b) rejection over claims 1 has been withdrawn due to the amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 11 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The phrase “is smoothed” has uncertain meaning and is indefinite absent any definition provided in the specification. “Smoothed” is not defined. 
Claim 1 is uncertain and does not define a structure and it is unclear what structure is being claimed.  The phrase “means of smoothing” has uncertain meaning and is indefinite absent any definition provided in the specification. “Smoothing” is not defined. Claims 11 and 12 do 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is not taught in the specification and there is no way to determine the regions where a ratio of a maximum porosity to a minimum porosity.  It is not taught in the specification how to find a smooth trend distribution nor how to determine the maximum and minimum porosity. It is not taught in the specification how to find a trend analysis that is an analysis for evaluating a trend distribution with respect to positions in the electrode planar direction.  Claims 11 and 12 do not correct the deficiencies of claim 1 and are also rejected due to their dependencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudoh et al., (US 20060188784).
Regarding claim 1, Sudoh discloses an active substance in a high density electrode comprises a carbon material for a negative electrode of a Li ion battery [0050]. The high density electrode comprising an electrode active substance and carbon fiber wherein the porosity of the electrode is 25% or less [0013]. Examiner notes that if the entire electrode porosity is less than 25%, it would be expected that the active material’s porosity be less than 25%.  For the positive electrode a cobalt oxide, a manganese oxide, or a nickel oxide can be used [0066]. Sudoh further discloses the electrode active substance is applied onto a carrier substrate such as a metallic collector [0076]. Sudoh further discloses the electrode sheet is formed into a desired shape and prepared into a laminate of positive electrode sheet/ separator/ negative electrode sheet so that the positive electrode and negative electrode may not be in direct contact with each other [0092], as the separator polyethylene or polypropylene- made microporous film is used [0094]. Sudoh further discloses the battery comprises a thermoplastic polymer serving as a polymer solid 
The limitation “one or more high regions where a ratio of a maximum porosity to a minimum porosity by a trend analysis of porosity per area in the film thickness direction of an electrode cross section is 2.2 or more are present within a range of 500 µm in radius on the electrode plane” is not a positive recitation to the claim. The claimed feature is drawn to a calculation determined by a trend analysis. This is a measurement of different porosity regions.  The measurement is not part of the claimed electrode but is something that can be calculated from the electrode cross section. As such, it is not a positive recitation to the claim and is given no patentable weight. 
The limitation “the trend analysis being an analysis for evaluating a trend distribution with respect to positions in the electrode planar direction” is not a positive recitation to the claim. The claimed feature is drawn to a calculation of a trend analysis. This is a measurement of different porosity regions.  The measurement is not part of the claimed electrode but is something that can be calculated from the electrode cross section. As such, it is not a positive recitation to the claim and is given no patentable weight. The trend analysis is not a claim limitation.
The limitation “with respect to the electrode cross-section, a trend distribution of porosity per area in the film thickness direction of the cross-section of the electrode with respect to positions in the electrode planar direction is smoothed in a range of 35 to 70 µm in the electrode planar direction” adds no positive recitation to the claims.  Regarding the trend distribution that is smoothed, this also relies on a measurement and the analysis of the measurement. The trend 
The limitation “means of the smoothing is an approximation to a cubic expression using a least squares method” goes to intended use of a mathematical function.  This limitations adds no positive recitation to the claim.  Means of smoothing appears to relate to the trend analysis, which is a mathematical analysis and is not part of the claimed electrode. Again, this is related to measuring the porosity and is not part of the electrode. As such it adds no patentable weight to the claim.   
Regarding claim 11, Sudoh discloses all of the limitations as set forth above in claim 1.  Sudoh further discloses in a Li ion battery employed with a graphite material, the graphite substance enables uniform intercalation and release of lithium ion. (CLAIM 11) 
Regarding claim 12, Sudoh discloses all of the limitations as set forth above in claim 1. Sudoh further discloses the high energy electrode is produced by mixing an electrode active substance and a binder material together [0076]. (CLAIM 12)
Response to Arguments
Applicant's arguments filed August 13, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that Sudoh fails to disclose “the trend analysis being an analysis for evaluating a trend distribution with respect to positions in the electrode planar direction”. Further applicant has defined means of smoothing as an approximation to a cubic expression using a least squares method.  
Sudoh need not show “the trend analysis being an analysis for evaluating a trend distribution with respect to positions in the electrode planar direction” as this limitation is not a 
Further applicant has defined means of smoothing as an approximation to a cubic expression using a least squares method.  
The addition to the means of smoothing does nothing to add positive recitation to the claim. Smoothing remains undefined. 
The 35 U.S.C. 102(a)(1) as being anticipated by Sudoh et al. rejection is maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722